         Case: 3:17-cv-00551-jdp Document #: 177 Filed: 05/06/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JOSE SOTO,

          Plaintiff,                                                    ORDER
    v.
                                                                Case No. 17-cv-551-jdp
 NANCY WHITE, et al.,                                            Appeal No. 19-3135

          Defendants.


         On March 4, 2020, this court entered an order assessing plaintiff Jose Soto an initial

partial filing fee for filing an appeal in this case, which plaintiff has paid. Now, plaintiff has

submitted a motion to use his release account funds to pay the remainder of the appeal filing

fee. Dkt. 175. This court is bound by the provisions of the Prison Litigation Reform Act. Under

that Act, an inmate who files a lawsuit or an appeal in federal court under the in forma pauperis

statute must pay the statutory filing fee, first by making an initial partial payment and then by

sending the remainder of the fee to the court in installments of 20% of the preceding month’s

income, in accordance with 28 U.S.C. § 1915(b)(2).

         Furthermore, the language of 28 U.S.C. § 1915(b)(1) requires prison officials to use a

prisoner’s release account to satisfy an initial partial payment if no other funds are available.

Carter v. Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). However, with the exception

of such initial partial payments, this court does not have the authority to tell state officials

whether, and to what extent, a prisoner should be able to withdraw money from a release

account. Accordingly, I will deny plaintiff’s motion.
       Case: 3:17-cv-00551-jdp Document #: 177 Filed: 05/06/20 Page 2 of 2



                                          ORDER

       IT IS ORDERED that plaintiff Jose Soto’s motion to use his release account funds to

pay the remainder of the appeal filing fee, dkt. #175, is DENIED.




              Entered this 6th day of May, 2020.

                                   BY THE COURT:

                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge




                                             2
